Citation Nr: 0507096	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.  

3.  Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from March 1945 
to January 1946 and then with the regular Philippine Army for 
eight days in February 1946; he died in September 1983.  The 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision by the Manila, 
Philippine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in September 1983; his death certificate 
lists the immediate cause of death as cerebrovascular 
accident (CVA).  

2.  At the time of the veteran's death, service-connection 
was not in effect for any disability.

3.  CVA was not manifested in service or during the initial 
post-service year, and was not shown by competent medical 
evidence to be related to service.

4.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.

5.  The appellant filed her claim of entitlement to accrued 
benefits in July 2001, more than one year following the date 
of the veteran's death.

6.  Service has been verified by the service department as 
being with the recognized guerrillas from March 1945 to 
January 1946 and with the regular Philippine Army for eight 
days in February 1946.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

2.  The criteria for accrued benefits based on a claim of 
service connection for the cause of the veteran's death have 
not been met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).

3.  The appellant's spouse does not have recognized active 
military service for purposes of eligibility for VA 
nonservice-connected death pension benefits.  38 U.S.C.A. §§ 
101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

In the instant case, the agency of original jurisdiction 
provided the appellant notice of the passage of the VCAA and 
the duty to notify her regarding the claims in an October 
2001 letter, prior to the initial unfavorable agency decision 
in August 2002.  The VA fully notified the appellant of what 
is required to substantiate such claims in the notification 
letter.  In addition, letter dated in August 2002 and 
November 2003, and a September 2003 statement of the case 
(SOC), provided the appellant with a summary of the evidence, 
the applicable law and regulations and a discussion of the 
facts of the case.  The VCAA letters and the SOC specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from her private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  The appellant was also asked to advise 
VA if there were any other information or evidence she 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
records, Philippine service records, certificate of death, 
marital certificate with witness statements, and statement 
from the appellant.  No medical records were associated with 
the service records.  Nevertheless, as will be discussed in 
detail below, there is no evidence that the veteran had any 
cardiovascular problems during service or within one year 
following service, or is otherwise related to service.  In 
sum, it does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in the service connection claims. 

In light of the foregoing, as the appellant was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claims is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Service Connection Cause of Death

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2004).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2004).

The death certificate shows that the veteran died in 
September 1983 with the immediate cause of death being CVA.  

At the time of his death, the veteran had no service-
connected disabilities.  The veteran applied for service 
connection for his hepatopathy and rheumatism, but was denied 
these benefits in a February 1976 rating determination.  The 
RO determined that there was no evidence of treatment for 
hepatopathy or rheumatism in service and was not otherwise 
related to service.  Indeed, the record prior to the February 
1976 rating determination contained no medical evidence, let 
alone medical evidence showing treatment for hepatopathy or 
rheumatism that was related to service.  In addition, there 
are no medical records subsequent to the February 1976 rating 
determination about any disease or disability.  Following 
service, there are no records or treatment for heart problems 
or cardiovascular problems, except for his death certificate.  

Upon review, there is no medical evidence relating the 
veteran's CVA to service, within one year following service 
(38 C.F.R. §§  3.307, 3.309(a)), or otherwise related to 
service.  38 C.F.R. § 3.303.  The veteran never applied for a 
disability involving his cardiovascular system.  Regarding 
his claims for hepatopathy and rheumatism, neither disorder 
is shown to be related to his death.  The certificate of 
death makes no mention of either disability or disease.  

In her notice of disagreement dated in March 2003, the 
appellant asserted that there are service medical records 
consisting of a sick report record dated in March 1947.  
While there are records indicating treatment of the veteran 
during his period of service with the New Philippine Scouts, 
as discussed in further detail below, this period of service 
was not verified by the service department and therefore not 
a period of recognized service.   Moreover, the sick report 
is more than 1 year after the veteran's last period of 
verified active duty and does not show treatment for a 
cardiovascular disorder.  The medical evidence appellant 
submitted is a statement dated in October 2001 from Dr. 
Perena, which indicated that Dr. Perena was the physician who 
signed the veteran's death certificate.  The affidavit did 
not state whether the veteran's cause of death was related to 
service.  In short, there is no competent medical evidence 
relating the veteran's death to service.  

In reaching this decision, the Board has considered the 
appellant's assertions.  The appellant is competent as a 
layperson to report that on which she has personal knowledge. 
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
the appellant is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the appellant has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
The Board has determined that service connection for the 
cause of the veteran's death is not warranted.  To that 
extent, the contentions of the appellant are unsupported by 
persuasive evidence.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding of service connection for 
the cause of the veteran's death.  Since the preponderance of 
the evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Thus, the claim is denied.

III.  Accrued Benefits

Under the provisions of 38 U.S.C.A. § 5121 (West 2002), as 
relevant here, a veteran's surviving spouse may receive 
accrued benefits consisting of up to two years of due but 
unpaid benefits to which the veteran was entitled at death 
under existing ratings or decisions, or those based on 
evidence in the file at date of death. 38 U.S.C.A. 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).  Applications for accrued 
benefits must be received within one year after the date of 
the veteran's death.  38 U.S.C.A. § 5121(c).

In the present case, the veteran died in September 1983.  The 
appellant filed her claim and the RO received her claim for 
accrued benefits in July 2001, more than one year after the 
veteran's death.  Because the appellant's claim for accrued 
benefits was filed over one year after the veteran's death, 
the claim must be denied. The claim for accrued benefits is 
denied due to the absence of legal merit, or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).   

IV.  Qualifying Service

The appellant is also claiming non-service connection pension 
benefits.  In her claim, the evidence must establish that her 
spouse had qualifying service.  In support of her claim, the 
appellant has submitted evidence from Philippine Army records 
of her spouse's guerrilla service from October 1941 to June 
1945.  Another Philippine Army record noted that he joined 
guerrilla forces in October 1944 and later the Regular 
Philippine Army in September 1945 until February 1946.  The 
Board is also considering the service that the veteran 
asserted in September 1975.  Prior to his death, the veteran 
stated that he joined the new Philippine Scouts in February 
1946 and was honorable discharged in 1949.  No other service 
is claimed. 

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2004).  
The appellant claims VA non-service connection death pension 
benefits as a spouse of a veteran.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that the individual upon whose service benefits are 
sought is a "veteran."  The term "veteran" means a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Commonwealth Army of the Philippines from and 
after the dates and hours when called into service of the 
Armed Forces of the United States by orders issued from time 
to time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  Service must be certified 
as qualifying by appropriate military authority.  38 C.F.R. § 
3.203 (2004).  Active service will be the period certified by 
the service department. 38 C.F.R. § 3.41.  

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department. Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) [observing that if there is reason to 
believe that information provided to service department was 
erroneous (e.g., misspelled name), VA may be required to 
resubmit request for information to service department].

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  VA does not have the 
authority to alter the findings of the service department.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

Initially, the RO requested the service department to verify 
the veteran's claimed service with the new Philippine Scouts 
from February 1946 to 1949.  In response, the service 
department in September 1975 stated that this service was 
unverified.  In short, there is no compensate service record 
showing that the veteran served with the Philippine Scouts.  

In May 1984, the service department determined that the 
veteran's recognized service was with the regular guerilla 
service from March 1945 to January 1946 and with the Regular 
Philippine Army for eight days in February 1946. 

Upon review, the records from the service department and 
those submitted by appellant do not show recognized service 
so as to confer eligibility for VA pension benefits.  Even 
using the Philippine Army records submitted by appellant, she 
is not entitled to death pension benefits as the veteran 
served with the recognized guerrilla and regular Philippine 
Army.  Nevertheless, the only records recognized in this 
claim are those from the service department, which fail to 
show that the veteran's service entitles appellant to non-
service connection death pension benefits. 

While the deceased veteran is recognized for his service and 
entitled to the benefits for such service under the law, his 
recognized service does not afford her eligibility for VA 
death pension benefits under the law.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7(p), 3.40(b) and (c).  In summary, the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  The appellant's claim must therefore be denied 
because it is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).




ORDER

Entitlement to service connection for cause of death is 
denied. 

Entitlement to accrued benefits is denied. 

The claim of entitlement to basic eligibility for VA non-
service connection death pension benefits is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


